Citation Nr: 0016391	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  97-00 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

M. Chestnutt, Counsel


INTRODUCTION

The veteran, who served on active duty from September 1942 to 
June 1944, died in July 1996.  The appellant is his widow.

This appeal stems from a September 1996 rating decision of 
the RO that denied entitlement to service connection for the 
cause of the veteran's death.  That decision also denied 
entitlement to Survivors'/Dependents' Educational Assistance 
under Chapter 35, Title 38, United States Code and denied 
entitlement to accrued benefits.  Neither of those two latter 
claims is in appellate status.

In May 1999 the Board of Veterans' Appeals (Board) remanded 
this case for additional development, to include having the 
RO obtain a specialist's opinion on the medical question at 
issue.  The RO obtained two such opinions, including one by a 
pulmonary specialist, and the Board finds that the necessary 
development has been completed in this case.  Stegall v. 
West, 11 Vet. App. 268 (1998).  The case is now ready for 
appellate review.

In April 2000 an individual purporting to be the appellant's 
sister-in-law submitted a copy of a 1944 medical record, by 
J.S. Hickman, M.D., pertaining to the veteran.  The Board 
notes that even though it was submitted outside the 90-day 
period for consideration of additional evidence with a 
legally deficient waiver (i.e. the waiver was not signed by 
the appellant or her certified representative) it is merely a 
copy of a record already considered by the RO prior to the 
Board's remand.  See 38 C.F.R. §§ 20.305, 20.1304 (1999).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran had inservice surgery for a lung abscess; he 
died in July 1996 of respiratory failure with complications 
of chronic obstructive pulmonary disease.  There is medical 
evidence that the service-connected respiratory disability 
may have somehow been related to his death.

3.  The death certificate reflects that the immediate cause 
of the veteran's death was respiratory failure due to, or as 
a consequence of, subarachnoid hemorrhage.

4.  At the time of the veteran's death, he was service 
connected for an anxiety reaction, rated as 50 percent 
disabling; residuals of a rib resection, rated as 10 percent 
disabling; and pleurisy, rated as 10 percent disabling.  The 
combined evaluation was 60 percent.

5.  The weight of the medical evidence submitted shows that 
the veteran's nonservice-connected chronic obstructive 
pulmonary disease was implicated in his death rather than the 
service-connected pleurisy.

6.  The medical evidence that possibly relates the inservice 
lung problems to hiccups, does not specifically relate the 
veteran's hiccups to his death; that same evidence does not 
clearly or credibly implicate the service-connected pleurisy 
in the veteran's death, and is outweighed by more 
comprehensive medical opinions.

7.  The weight of the evidence shows that no disability 
incurred or aggravated in service contributed substantially 
or materially to the veteran's death, that any such 
disability combined to cause death, or aided or lent 
assistance to the production of death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.310, 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the appellant's claim is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107.  
Specifically, she has submitted medical evidence that 
indicates a possible relationship between the veteran's 
inservice respiratory problems and his cause of death.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table).  The Board is also 
satisfied that all relevant evidence has been properly 
developed and that there is no further duty to assist in 
order to comply with the duty to assist as mandated by 38 
U.S.C.A. § 5107.  In this regard, the Board notes that 
additional medical evidence was obtained pursuant to its May 
1999 remand.


I.  Facts

The service medical records show that on the entrance 
examination in August 1942, the veteran had a history of a 
weak right lung, due to pneumonia and abscess.  In November 
1942 a history of recurrent attacks of lung abscesses in the 
right lower lobe since childhood were noted, but it was 
reported that he had been in good health for five or six 
years prior to induction.  That month he underwent a closed 
drainage of a lung abscess in the posterior aspect of the 
right lung, and underwent removal of an approximately 2-1/2 
inch section of a right rib.  The operative report does not 
specifically state that any portion of the veteran's right 
lung was resected.

According to a December 1942 clinical entry, a small tear had 
been made in the pleura during the operation, and this 
resulted in a partial pneumothorax of the right lung; he also 
developed moderate pleurisy.  The right lung subsequently re-
expanded.  A January 1943 entry notes that on x-ray there was 
even less evidence of lung abscess.  There was some scarring 
and a few shadows at the point where the former abscess was 
found, but no cavity was seen.  A undated record from no 
earlier than July 1943 indicates x-rays showed no further 
pulmonary involvement.  A May 1944 Physical Reclassification 
Board report likewise indicates that x-ray evaluation showed 
no pulmonary involvement.  The veteran was eventually 
discharged from service due to psychiatric problems.

A September 1944 statement from J.S. Hickman, M.D., reflects 
that x-rays revealed that the area around the resected 
"ribs" had considerable adhesions.  The capacity of the 
lung and the area of its breathing space was diminished.  An 
October 1944 statement from that physician indicates that 
x-rays showed some fibrous condition and adhesion in the 
right subclavicular region of the chest.

An October 1944 VA examination report contains a diagnosis of 
chronic fibrinous right pleurisy.

The veteran was hospitalized by VA for observation and 
examination from October to November 1947.  His complaints 
included frequent attacks of prolonged hiccuping.  He was 
diagnosed with chronic hypochondriacal reaction manifested by 
nervousness, headaches, minimal vomiting, hiccups, anorexia, 
weight loss, and pain in multiple sites.  He was also 
diagnosed with chronic, fibrous right base pleurisy.

A January 1951 VA examination report notes pleural thickening 
in the right lower lung field.

A February 1978 private physician's affidavit indicates, per 
chest x-rays, that the veteran had generalized pulmonary 
fibrosis and emphysematous changes.

A December 1978 VA consultation report concludes, after 
examination and testing which included pulmonary function 
testing, that the veteran had a mild-to-moderate degree of 
obstructive defect, most likely related to his smoking.  This 
condition did not seem to have any relationship to the lung 
disease observed in 1942 or to the major chest surgery 
performed in 1943, it was opined.  The diagnosis was chronic 
obstructive pulmonary disease.  A March 1979 consultation 
report by the same physician, however, indicated that no 
definite diagnosis of emphysema or chronic obstructive 
pulmonary disease had been established.

A July 1979 VA examination report contains a diagnosis of 
mild chronic obstructive pulmonary disease.

An October 1979 VA report misstates, by history, that the 
veteran's inservice surgery related both to chronic 
obstructive pulmonary disease and a lung abscess.

An early small airways obstructive defect was noted on VA 
pulmonary function testing in January 1990.  A VA chest x-ray 
report from that time notes evidence of a previous right 
thoracotomy with resection of a posterior rib.  There was 
nodular opacity in the left upper lobe, compatible with a 
small granuloma, which had been stable since previous 
examinations.  There was some chronic parenchymal scarring in 
the right lower lobe.

A March 1994 VA x-ray report notes chronic fibrotic changes 
extending from the posterior right mid-lung zone to the 
diaphragm, unchanged since an evaluation the previous year.  
A chronic calcified granuloma in the left upper lobe was 
noted.  There was also chronic mild apical pleural 
thickening, but it was stated that there was no significant 
acute cardiopulmonary abnormality.

In November 1993 or April 1994 a VA physician concluded that 
the veteran had had chronic bronchitis since the inservice 
surgery.  The physician stated that the veteran should have 
been service connected for the lung resection and/or lung 
abscess and for "any resultant lung complications and for 
all lung medications."  The physician also opined that it 
made "absolutely no sense" that the veteran had been 
service-connected for a rib resection, and that he should not 
have been service-connected for such a condition.

An April 1995 VA outpatient record contains a report from the 
veteran that he had been told he had pleurisy secondary to 
lung adhesions.

In an August 1995 letter, the veteran's private physician, 
David L. Rice, M.D., stated that the veteran had a history of 
"empyema/abscess" of the right lung which had been drained 
externally.  A computerized tomography scan had reportedly 
revealed a two-centimeter cavity in the right lower lobe 
adjacent to areas where the rib had been resected.  The 
cavity was likely a result of the prior lung abscess and 
would have to be followed to be certain it was not a 
malignancy.

In February 1996, the VA physician who proffered the November 
1993/April 1994 opinion, indicated that although the 
veteran's chronic obstructive pulmonary disease/emphysema was 
not directly related to the lung abscess, the chronic 
obstructive pulmonary disease was significantly worsened by 
the fact that the veteran had part of his lung resected.  She 
further stated that due to the veteran's service-connected 
disabilities, including a "bile resection," in combination, 
had essentially rendered him as 100-percent unemployable for 
"several years."

A March 1996 VA psychiatric examination found that the 
veteran was clearly 100-percent disabled.  The examiner 
indicated that it was impossible to state what portion of the 
disability was resultant from the service-connected neurosis.

On VA respiratory examination in March 1996, the veteran 
complained of shortness of breath and pain on the right side 
of his chest.  He complained of having had hiccups since 
service and of having a productive cough.  He had a history 
of a cerebrovascular accident and a myocardial infarction. 
The diagnoses included chronic obstructive pulmonary disease.

Records of the veteran's terminal hospitalization at a 
private facility in July 1996 reflect that he presented with 
a one-and-a-half-week history of the sudden onset of foot 
dragging.  He fell in his driveway, and was found to have had 
a subarachnoid hemorrhage.  The veteran's medical history 
included insulin-dependent diabetes mellitus, chronic 
obstructive pulmonary disease and emphysema.  A physician 
stated in the hospitalization/discharge summary that after a 
long talk with the family, "they felt that given his 
multiple medical problems and his advanced age, they did not 
want to be aggressive in his treatment... ."  During the 
hospitalization the veteran's neurologic status declined, and 
he died about two days after admission.

The death certificate reflects that the immediate cause of 
the veteran's death was respiratory failure due to, or as a 
consequence of, subarachnoid hemorrhage.  No autopsy was 
performed.

The appellant and her daughter testified at a hearing before 
a hearing officer at the RO in January 1997.  It was 
asserted, inter alia, that private and VA physicians felt the 
veteran's pulmonary disability contributed to his death by 
precluding surgery for a subarachnoid hemorrhage.  It was 
essentially indicated that the decision was made not to 
pursue such treatment based upon the veteran's respiratory 
difficulties.

Stephen D. Browne, M.D., asserted in January and August 1997 
statements essentially that the veteran had been a patient of 
his for several years prior to the veteran's death.  Dr. 
Browne indicated that the veteran had had a partial lung 
resection and had chronic obstructive pulmonary disease, 
which over the years had debilitated the veteran.  Dr. Brown 
further noted that the severe lung disease was a relative 
contraindication to any type of aggressive surgical 
procedures in treatment of the veteran's intracerebral 
bleeding.

The VA physician who promulgated the 1993/1994 and 1996 
opinions, observed in a written statement in September 1997 
that she had treated the veteran for several years prior to 
his death.  She again asserted that the veteran's lung had 
been partially resected for a benign tumor.  She concluded 
that his severe lung condition indirectly led to his death.  
Because of his chronic obstructive pulmonary disease, she 
indicated, surgical intervention for treatment of a 
subarachnoid hemorrhage would have been very risky, if not 
fatal.

Dr. Browne, in a June 1998 statement, indicated that the 
veteran's death "was on the basis of" complications of a 
subarachnoid hemorrhage.  The surgery for this was not an 
option due to the veteran's poor general health, it was said, 
primarily with respect to his pulmonary status.  It was 
reported that the veteran's lung status was "related" to 
his VA disability and played a very big role in the decision 
not to operate on the subarachnoid hemorrhage.  It was felt 
that the veteran's "lung function and lung condition" 
played a role in being a contributor to his death.

In a December 1998 statement Dr. Browne indicated that the 
veteran had had problems with chronic hiccups, which had been 
a debilitating problem prior to death.  Radiological studies 
revealed scars which were felt to be related to the veteran's 
military service.  It was felt to be very likely that these 
scars could have been a contributor or possibly responsible 
for the chronic hiccups.

In December 1998, the appellant and her daughter testified at 
a videoconference hearing before the undersigned member of 
the Board.  On that occasion, they reiterated that private 
and VA physicians had indicated that the veteran's pulmonary 
disability contributed to his death by precluding surgery for 
a subarachnoid hemorrhage.   

Following the Board's remand, two VA medical opinions were 
obtained.  In the first of these reports, rendered in June 
1999, a history of the veteran's disabilities is recounted.  
It is indicated that the veteran had an irregular density of 
"standing and extending" from the area where the posterior 
rib had been resected.  The veteran had a scarring fibrosis 
and some old pleural reaction on that side, as well as 
fibrotic changes in the right upper lobe.  The veteran had 
nodular densities of the upper lobe of the left lung.  Left-
sided pleural thickening was noted, as was pleural reaction 
and pleural nodularity on the left lung.  Areas of 
pneumatocele were noted as well, as was old granulomatous 
disease of the lungs.  It was concluded that the veteran's 
pleurisy and rib resection in the past were not contributory 
to the chronic obstructive pulmonary disease or in causing 
the debilitating hiccups.  The veteran's respiratory failure, 
it was said, was due to chronic obstructive pulmonary 
disease.  His service-connected conditions did not contribute 
to the veteran's death or aggravate the nonservice-connected 
chronic obstructive pulmonary disease, it was averred.  It 
was stated that this opinion was reached after reviewing the 
veteran's medical record and chest x-rays, in consultation 
with the pulmonologist who provided the second VA opinion 
from June 1999.

The second June 1999 VA medical opinion, by a pulmonologist, 
notes the veteran incurred a fall and subsequently died 
following a subarachnoidal hemorrhage.  A history of the 
veteran's respiratory difficulties was provided.  The 
physician noted that after the veteran's death, the surviving 
spouse had raised the question of whether the previous 
resection of the rib and "pleurisy" contributed to the 
respiratory failure causing the veteran's death.  The 
physician responded, "Apparently, the veteran's spouse uses 
the [term] 'pleurisy' [to mean] the presence of a pleural 
effusion.  I want to specify that at no time was the presence 
of a pleural effusion...documented through the physical 
examination and/or chest x-ray findings.  The changes of 
certain chest x-rays were always diagnosed as pleural 
fibrosis."  The physician noted that review of chest x-ray 
reports from 1995 and 1996 showed abnormal findings observed 
in previous chest x-rays, that had remained stable; all of 
these [findings] had been diagnosed as fibrosis.  Based upon 
such findings and the information provided by the author of 
the first VA opinion that month, the physician opined that 
the partial rib resection and major surgery performed over 50 
years earlier, and the presence of pleural fibrosis, had not 
contributed to the respiratory failure which was due to 
subarachnoidal hemorrhage following a fall.  The examiner 
again noted that chest x-rays failed to show any changes to 
suggest the presence of a "pleurisy" or presence of any 
pleural effusion.


II.  Law and analysis

The law generally provides that when any veteran dies after 
December 31, 1956, from a service-connected or compensable 
disability, such veteran's surviving spouse, children and 
parents shall be paid dependency and indemnity compensation.  
The standards and criteria for determining whether or not a 
disability is service-connected shall be those applicable 
under 38 U.S.C.A. Chapter 11, infra.  38 U.S.C.A. § 1310.  
See 38 C.F.R. § 20.1106 (except with respect to benefits 
under the provisions of 38 U.S.C.A. § 1318, infra, and 
certain other instances, not relevant here, issues involved 
in a survivor's claim for death benefits will be decided 
without regard to any prior disposition of those issues 
during the veteran's lifetime).

Service connection will be granted for disabilities resulting 
from personal injury suffered or disease contracted, or for 
aggravation of a preexisting injury suffered or disease 
contracted, in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection is also warranted for 
disabilities which are proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310.

Generally, the death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or contributory cause of death.  The issue involved 
is to be determined by exercise of sound judgment, without 
recourse to speculation.  The service-connected disability 
will be considered as the principal (primary) cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  A contributory cause of 
death is inherently one not related to the principal cause.  
In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  Generally, minor service-connected 
disabilities, particularly those of a static nature or not 
materially affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
38 C.F.R. § 3.312.

A survivor of a deceased veteran is also generally eligible 
for dependency and indemnity compensation under 38 U.S.C.A. 
§ 1318 if (1) the veteran was in actual receipt of a 100-
percent disability rating for ten years prior to death, (2) 
the veteran would have been in receipt of a 100-percent 
disability rating for such time but for clear and 
unmistakable error in a final RO or Board decision, or (3) if 
under the specific and limited exceptions under Carpenter v. 
West, 11 Vet. App. 140 (1998) or Wingo v. West, 11 Vet. 
App. 307 (1998), the veteran was "hypothetically" entitled 
to a 100-percent disability rating for the required period of 
time.  38 C.F.R. § 3.22.  The Carpenter case generally 
applies to cause-of-death claims filed prior to March 1992, 
and the Wingo case applies to situations where no final VA 
decision regarding the veteran's level of disability had been 
made which would affect a survivor's claim under 38 U.S.C.A. 
§ 1318(b)(1).  Marso v. West, 13 Vet. App. 260 (1999); see 
38 C.F.R. § 3.22 (as amended by 65 Fed. Reg. 3388-3392 
(effective January 21, 2000); the appellant is entitled to 
the application of the former § 3.22 to the extent it favors 
her claim more than the current version per Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

As noted, and as is evident from the preceding discussion of 
facts, the appellant has presented a well-grounded claim.  In 
particular, she has several opinions that at least appear to 
link the veteran's death to his service-connected pleurisy.

With respect to the § 1310 portion of this claim, the service 
medical records are negative for chronic obstructive 
pulmonary disease and do not show that the right lung was 
resected; rather, a right posterior rib was resected in 
addition to the closed draining of a lung abscess.  It is 
clear from a review of the service medical records and 
subsequent medical records that only the rib was resected in 
service.  It is also entirely clear from the record that 
chronic obstructive pulmonary disease was not diagnosed for 
many years after service, despite, for example, the October 
1979 misstatement, by history, to the contrary.

Part of the apparent contradiction among the medical opinions 
seems to center around this distinction of what was 
"resected" in service.  The VA physician who provided 
several opinions in the mid-1990s did not recount the facts 
as they appear in the service medical records.  In her very 
first opinion she seemed to believe it made "no sense" as 
to why the veteran was service connected for a rib resection, 
and she seemed to believe his lung, in fact, had been 
resected.  Review of the service medical records clearly 
shows that the veteran had a right posterior rib resected; 
nothing in those records states that the right lung was 
resected.  It merely underwent a closed drainage.  Her 
opinion, and thus her subsequent opinions, must be read in 
light of the true inservice medical history as reflected in 
the service medical records.  It is noted too, that her 
assertion that the veteran was service-connected for a 
"bile" resectioning is not an accurate reading of the 
record either.  Moreover, she did not clearly implicate 
chronic obstructive pulmonary disease as being a result of 
service, per se.  Her opinions, therefore, must be accorded 
relatively low weight since the actual record contains 
different facts.  Compare Reonal v. Brown, 5 Vet.App. 458, 
460-61 (1993); Godfrey v. Brown, 8 Vet. App. 113, 121 (1995); 
LeShore v. Brown, 8 Vet.App. 406 (1995).

As with the aforementioned VA physician, Dr. Browne stated 
that the veteran's lung had been resected.  Again, there is 
no objective evidence in the service medical records that 
this occurred, and there is no evidence that either Dr. 
Browne or that VA physician reviewed the relevant service 
medical records.  Dr. Browne's other opinions likewise must 
be read in light of this version of the veteran's medical 
history.  Moreover, his other opinions can easily be read for 
the conclusion that the postservice chronic obstructive 
pulmonary disease was the cause of the veteran's death, 
rather than the inservice respiratory problems.  Only Dr. 
Browne's December 1998 opinion "relates" the veteran's 
"lung status" to the veteran's "disability with the [VA]."  
This is not persuasive evidence in favor of the appellant's 
claim, for at least two reasons.  First, this does not 
clearly relate the veteran's inservice lung abscess or 
pleurisy to the postservice chronic obstructive pulmonary 
disease.  Second, even if such a reading were reasonable, and 
aside from the mistaken history concerning the veteran's 
inservice surgery, such a mere relationship in no way shows 
that the veteran's inservice lung abscess or pleurisy were 
substantial or material contributors to the veteran's death.

Dr. Browne's last opinion of record, regarding the veteran's 
"debilitating" hiccups, indicated that the service-
connected scars shown on chest x-ray "could have been a 
contributor" or were "possibly responsible" for chronic 
hiccups.  Aside from the fact that the service-connected 
disability has not been implicated in a substantial or 
material way with respect to the hiccups, hiccups have not 
been implicated in the veteran's death.

That the two aforementioned physicians were treating 
physicians does not accord their opinions any greater weight.  
Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Winsett 
v. West, 11 Vet. App. 420, 425 (1998) (the United States 
Court of Appeals for Veterans Claims has expressly declined 
to adopt a "treating physician rule" which would afford 
greater weight to the opinion of a veteran's treating 
physician over the opinion of a VA or other physician).

Some of the opinions of record indicate that the veteran 
might have been a candidate for surgery at the time of death, 
had he not had a debilitating respiratory condition.  Again, 
however, the Board notes that the physicians who provided 
such opinions appear to have had an inaccurate or incomplete 
medical history before them.  A reasonable reading of these 
opinions further implicates the postservice chronic 
obstructive pulmonary disease as the complicating factor 
rather than the inservice lung problems or surgical 
residuals.  Chronic obstructive pulmonary disease is clearly 
implicated as having been the surgical contraindication at 
the time of the veteran's death, in fact, on the face of the 
September 1997 VA physician's opinion.  To the extent that 
the appellant and her daughter assert that the veteran's 
inservice respiratory problems contraindicated his surgery, 
or perhaps were related to his chronic obstructive pulmonary 
disease, or to the extent that the veteran, during his 
lifetime, may have reported a similar history, the Board 
notes they are laypersons and are not qualified to proffer 
such opinions.  In fact, the actual final hospitalization 
summary does not so clearly implicate the veteran's 
respiratory problems versus his other medical problems as an 
actual contraindication for surgery.  Likewise, the 
appellant's lay assertions that the veteran's psychiatric 
condition or medications for such were related to his death 
are unsupported in the record by any medical evidence 
whatsoever.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Robinette v. Brown, 8 Vet. App. 69 (1995).

Contrasted with the foregoing, are the 1999 VA opinions--
which appear to be based upon an accurate review of the 
veteran's medical history.  They include accurate renditions 
of the veteran's prior surgery.  These latter opinions 
squarely address the questions at hand, and indicate that the 
inservice respiratory problems in no way caused or aggravated 
the chronic obstructive pulmonary disease.  The veteran's 
service-connected pleurisy apparently did not resurface in 
the several years prior to his death, and in any event, no 
inservice lung condition appears to have been related to his 
death.  These opinions clearly conclude that the veteran's 
inservice respiratory condition did not cause or contribute 
in any way to his death over a half century after service.  
These opinions are supported by the December 1978 VA opinion 
in which viewed the veteran's chronic obstructive pulmonary 
disease as a separate condition from the inservice surgery.

The appellant has argued that the veteran's service-connected 
psychiatric disability and perhaps the medication prescribed 
to treat it, may have contributed to his death.  Again, 
however, she is unqualified to render a competent opinion on 
such a matter, and has presented no medical evidence in 
support of such a contention.  Id.

For the foregoing reasons, entitlement to service connection 
for the cause of the veteran's death, pursuant to 38 U.S.C.A. 
§ 1310, is not warranted.  Since the preponderance of the 
evidence is against the appellant's claim, the benefit of the 
doubt doctrine does not apply.  Schoolman v. West, 12 Vet. 
App. 307, 311 (1999).

Regarding the potential application of 38 U.S.C.A. § 1318, 
the Board notes that this case objectively cannot fit into 
any of the three potential categories for use of that 
statute.  There is no dispute with respect to the relevant 
facts pertinent to the application of § 1318.  Unlike the 
previously discussed portion of her claim, the appellant is 
bound under § 1318 by the prior adjudications pertaining to 
the veteran's disability level since he died after March 1992 
and no clear and unmistakable error has been alleged or found 
in prior decisions.  See 38 C.F.R. § 20.1106.  The Board 
notes that a March 1994 rating decision denied the veteran a 
total rating for compensation purposes based on individual 
unemployability, and that the veteran was never granted a 
100-percent disability evaluation, i.e. for 10 or more years 
prior to his death.  Although the RO did not clearly consider 
the application of § 1318, this was harmless error since the 
law and not the facts are dispositive on this portion of the 
issue.  A remand for consideration of § 1318 could not yield 
an outcome favorable to the claimant.  She is ineligible for 
dependency and indemnity compensation under that statute.  
See Ruiz v. Gober, 10 Vet. App. 352, 356 (1997); Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sabonis v. Brown, 6 Vet. 
App. 426 (1994); see also Marso, supra.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

